DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Applicant’s election of an amino acid as the product, fabI as the silenceable enzyme, fabI as the proteolyzable enzyme, and deletion of ldhA gene encoding lactate dehydrogenase in the reply filed on 08/28/2020 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).  The requirement is still deemed proper and is therefore made FINAL.

2.	Claims 107-114 and 116-126 are under consideration in this Office Action.


Title
3.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 


Claim Objection
4.	Claim 107 is objected to for reciting the “GMOs” without defining the abbreviation.  Appropriate correction is required.  For examination purposes it is assumed that 



Claim Rejections - 35 USC § 112(b) or 35 U.S.C. 112 (pre-AIA ) 2nd Paragraph
5.	The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

6.	Claims 107-114 and 116-126 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 107 recites the phrase “i. a production pathway comprising at least one production enzyme for biosynthesis of the product; and ii. one or more synthetic metabolic valves for reducing or eliminating flux through multiple metabolic pathways within the genetically modified microorganism when the synthetic metabolic valves are induced” which renders the claim vague and indefinite because the specific identity, biological activity, and amino acid SEQ ID NOs of the production enzyme for biosynthesis of the product are not known and recited in the claim.  Dependent claims 108-114 and 116-125 are also rejected because they do not correct the defect.
Claim 107 recites the phrase “at least one silencing synthetic metabolic valve is characterized by CRISPR interference of gene expression and expression of a CASCADE plasmid comprising an array of guide RNA genes” which renders the claim vague and indefinite because the meaning of the phrase is not known and it is unclear what specific method steps are involved in silencing gene expression.
Claim 107 recites the phrase “transitioning to a productive stationary phase where growth of at least one of the plurality of genetically modified microorganisms is slowed or stopped and product production is enhanced, as compared to a microorganism lacking the production pathway or synthetic metabolic valve, the productive stationary phase being entered by at least inducing the synthetic metabolic valve; producing the product” which renders the claim vague and indefinite because it is unclear how “transitioning to a productive stationary phase” was achieved, it is unclear how the synthetic metabolic valve was induced, and the specific identity and chemical structure of the product is not known and not recited in the claim.
Claim 107 recites the phrase “selecting the production genetically modified microorganism from the plurality of genetically modified microorganisms based on the level of product produced” which renders the claim vague and indefinite since it is unclear if the genetically modified microorganism is selected based on the increased or decreased amounts of product produced compared to an unmodified microorganism.

Claim 109 recites the phrase “wherein the at least one production enzyme, or a promotor operably linked to a production enzyme is heterologous to a species from which the genetically modified microorganism is derived” which renders the claim vague and indefinite since the specific identity, biological activity, and amino acid SEQ ID NOs of the production enzyme are not known and recited in the claim.

Claim 112 recites the phrase “wherein the genetically modified microorganism strains comprises both a silencing synthetic metabolic valve and a proteolytic synthetic metabolic valve, and the enzymes of the silencing synthetic metabolic valve and of the proteolysis synthetic metabolic valve are the same or different” which renders the claim vague and indefinite since the specific identity, biological activity, and amino acid SEQ ID NOs of the enzymes are not known and recited in the claim.

Claim 113 recites the phrase “the one or more synthetic metabolic valves comprising both: the at least one silencing synthetic metabolic valve is characterized by silencing of gene expression of one, two, three, or four genes encoding enzymes, and the at least one proteolytic synthetic metabolic valve is characterized by controlled proteolysis of one, two, three, or four enzymes, wherein the at least one silencing synthetic metabolic valve and the at least one proteolytic synthetic metabolic valve are the same or different” which renders the claim vague and indefinite since the specific identity, biological activity, and amino acid SEQ ID NOs of the enzymes are not known and recited in the claim.  Further, the phrase “is characterized by” renders the claim vague and indefinite since the meaning of the phrase is not known.

Claim 114 recites the phrase “gene selected from the group consisting of: fabl, zwf, gitA, ppc, udhA, ldp, sucD, aceA, pfkA, ion, rpoS, tktA, tktfl, and gapA” which renders the claim vague and indefinite since the specification defines each of fabl, zwf, gitA, ppc, udhA, ldp, sucD, aceA, pfkA, ion, rpoS, tktA, tktfl, and gapA as the enzymes.  See paragraph [0096] of the specification.

Claim 116 recites the phrase “one proteolytic synthetic metabolic valve is characterized 

Claim 117 recites the phrase “wherein the genetically modified microorganism comprises a chromosomal modification” which renders the claim vague and indefinite since it is unclear what specific “chromosomal modification” is performed on the genetically modified microorganism.

Claim 120 recites the phrase “characterized by overexpression of a gene resulting in an increase of a cofactor pool in the genetically modified microorganism during the growth phase” since it is unclear what specific method steps are used in the fermentation bioprocess and the specific nucleotide sequence SEQ ID NO and biological function of the gene and its encoded gene product is not known and not recited in the claim.

Claim 121 recites the phrase “transitioning to the productive stationary phase is further modulated by at least one of an artificial chemical inducer or depletion of a limiting nutrient from the microorganism culture media” since it is unclear how the stationary phase is “further modulated” and the specific identity and structure of the artificial chemical inducer is not known and not recited in the claim.
Claim 121 recites the limitation “transitioning to the productive stationary phase is further modulated by at least one of an artificial chemical inducer or depletion of a limiting nutrient from the microorganism culture media”.  There is insufficient antecedent basis for this limitation in the claim.

Claim 122  recites the phrase “further comprising altering an environmental factor of the culture media or culture conditions effective to enhance product production, the environmental factor selected from the group consisting of: temperature of the culture media or culture conditions, pH of the culture media, nutrients of the culture media, oxygenation of the culture media, sugar concentration of the culture media, and combinations thereof” which renders the 

Claim 124 recite the phrase “wherein the genetically modified microorganism selected for product production based on the level of product produced is further genetically modified after selection” which renders the claim vague and indefinite since the specific genetic modification is not known and not recited in the claim.

Claim 126 recites the phrase “i. a production pathway comprising at least one production enzyme for biosynthesis of a product; and ii. one or more synthetic metabolic valves for reducing or eliminating flux through multiple metabolic pathways within the genetically modified microorganism when the synthetic metabolic valves are induced, the one or more synthetic metabolic valves comprising:a) at least one silencing synthetic metabolic valve that silences gene expression of a gene selected from the group consisting of: fabI, gltA, ldp, zwf, and udhA and at least one silencing synthetic metabolic valve is characterized by CRISPR interference of gene expression and expression of a CASCADE plasmid comprising an array of guide RNA genes” which renders the claim vague and indefinite because the specific product is not known and not recited, and the identity and amino acid SEQ ID NO of the production enzyme for biosynthesis of the product is not known and recited in the claim.  Further, the meaning of the phrase “at least one silencing synthetic metabolic valve is characterized by CRISPR interference of gene expression and expression of a CASCADE plasmid comprising an array of guide RNA genes” is not known and it is unclear what specific method steps are involved in silencing gene expression.



Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:


8.	Claims 107-114 and 116-126 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claims are drawn to a broad and widely varying genus of methods of screening a plurality of a genus of genetically modified microorganisms for selection of a production genetically modified microorganism comprising providing a genus of distinct genetically modified microorganisms comprising: i. a production pathway comprising a genus of production enzymes for biosynthesis of a genus of products; ii. one or more synthetic metabolic valves for reducing or eliminating flux through multiple metabolic pathways within the genetically modified microorganism when the synthetic metabolic valves are induced, the one or more synthetic metabolic valves comprising: a) at least one silencing synthetic metabolic valve that silences gene expression of a gene selected from the group consisting of: fabI, gltA, lpd, zwf, and udhA and at least one silencing synthetic metabolic valve is characterized by CRISPR interference of gene expression and expression of a CASCADE plasmid comprising an array of guide RNA genes, or b) at least one proteolytic synthetic metabolic valve that controls proteolysis of a proteolyzable enzyme selected from the group consisting of: fabI, gltA, ldp, zwf, and udhA; wherein each of the plurality of genetically modified microorganisms is distinct therein by one or more of the production enzyme, the silenceable enzyme, or the proteolyzable enzyme; independently growing each of the plurality of genetically modified microorganisms in culture media in a growth phase; transitioning to a productive stationary phase where growth of at least one of the plurality of genetically modified microorganisms is slowed or stopped and product production is enhanced, as compared to a microorganism lacking the production pathway or synthetic metabolic valve, the productive stationary phase being entered by at least inducing the synthetic metabolic valve; producing the product; measuring the level of product produced in the productive phase for each of the plurality of GMOs after a period of time, and 

According to MPEP 2163:   
“For each claim drawn to a genus: The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see i)(A), above), reduction to drawings (see i)(B), above), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus (see i)(C), above). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.

A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014)…”

According to MPEP 2163.02:   
“The courts have described the essential question to be addressed in a description requirement issue in a variety of ways. An objective standard for determining compliance with the written description requirement is, "does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed." In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989). Under Vas-Cath, Inc. v.  Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991), to satisfy the written description requirement, an applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and that the invention, in that context, is whatever is now claimed. The test for sufficiency of support in a parent application is whether the disclosure of the application relied upon "reasonably conveys to the artisan that the inventor had possession at that time of the later claimed subject matter." Ralston Purina Co. v. Far-Mar-Co., Inc., 772 F.2d 1570, 1575, 227 USPQ 177, 179 (Fed. Cir. 1985) (quoting In re Kaslow, 707 F.2d 1366, 1375, 217 USPQ 1089, 1096 (Fed. Cir. 1983)).”

The reference of Kizer et al. (Appl Environ Microbiol. 2008 May;74(10):3229-41; reference of record), which teaches that producing complex chemicals using synthetic metabolic pathways in microbial hosts is often complicated by deleterious interactions between pathway intermediates and the host cell metabolism [see p. 3229, abstract], noting that “… embedding a novel biochemical pathway in the metabolic network of a host cell can disrupt the subtle regulatory mechanisms that the cell has evolved over the millennia" [see p. 3229, column 1] and “[w]hile it can be relatively simple to determine that an engineered synthetic biochemical pathway is not functioning in the heterologous host, it is often a far more challenging task to 
The specification as originally filed does not disclose a representative number of species encompassed by the claimed genus of methods of screening a plurality of a genus of genetically modified microorganisms for selection of a production genetically modified microorganism by actual reduction to practice.  The specification as originally filed only discloses a genetically modified E. coli comprising at least one production enzyme for biosynthesis of alanine including NADPH-dependent alanine dehydrogenase (ald), alanine exporter (alaE), NADPH-dependent glyceraldehyde-3-phosphate dehydrogenase encoded by the gapN gene from S. mutans, and/or 
Hence, the specification does not provide sufficient written description to inform one of ordinary skill in the art that applicants were in possession at the time the application was filed of the claimed broad genus of methods of screening genus of methods of screening a plurality of a genus of genetically modified microorganisms for selection of a production genetically modified microorganism comprising providing a genus of distinct genetically modified microorganisms comprising: i. a production pathway comprising a genus of production enzymes for biosynthesis of a genus of products; ii. one or more synthetic metabolic valves for reducing or eliminating flux through multiple metabolic pathways within the genetically modified microorganism when the synthetic metabolic valves are induced, the one or more synthetic metabolic valves comprising: a) at least one silencing synthetic metabolic valve that silences gene expression of a gene selected from the group consisting of: fabI, gltA, lpd, zwf, and udhA and at least one silencing synthetic metabolic valve is characterized by CRISPR interference of gene expression and expression of a CASCADE plasmid comprising an array of guide RNA genes, or b) at least one proteolytic synthetic metabolic valve that controls proteolysis of a proteolyzable enzyme selected from the group consisting of: fabI, gltA, ldp, zwf, and udhA; wherein each of the plurality of genetically modified microorganisms is distinct therein by one or more of the production enzyme, the silenceable enzyme, or the proteolyzable enzyme; independently .



Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

According to MPEP 2143: 
“Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield
predictable results;
(B)    Simple substitution of one known element for another to obtain predictable
results;
(C)    Use of known technique to improve similar devices (methods, or products)
in the same way;
(D)    Applying a known technique to a known device (method, or product) ready
for improvement to yield predictable results;
(E)    “ Obvious to try ”  –  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in
either the same field or a different one based on design incentives or other market
forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art
reference teachings to arrive at the claimed invention.


10.	Claims 107-114 and 116-126 are rejected under 35 U.S.C. 103 as being unpatentable over Lynch (Lynch 2015. Standardized two-stage bioprocess development using synthetic metabolic valves and dynamic metabolic control”, Abstract of Papers: ACS National Meeting & Exposition; 249th National Meeting and Exposition of the American-Chemical-Society (ACS), Vol: 249, page BIOT418.  March 22-26, 2015; IDS filed 11/14/2019) in view of Lynch (Lynch 2016. Into new territory: improved microbial synthesis through engineering of the essential metabolic network.  Curr Opin Biotechnol. 2016 Apr;38:106-11.  Epub 2016 Feb 10; reference of record), US20120329110 (12/27/2012; reference of record), McGinness et al. (Molecular Cell 22, 701–707, June 9, 2006; IDS filed 11/14/2019), Lee et al. (Appl Microbiol Biotechnol. 2004 Jul;65(1):56-60; reference of record), Kim et al. (Microbiologyopen. 2015 Aug; 4(4): 632–643; reference of record), Wang et al. (J Ind Microbiol Biotechnol. 2013 Dec;40(12):1449-60; reference of record), Soma et al.  (Metab Eng. 2014 May;23:175-84; IDS filed 11/14/2019), Vick et al. (Appl Environ Microbiol. 2015 Feb; 81(4): 1406–1416; reference of record), Jan et al. (Biotechnol Prog. Sep-Oct 2013;29(5):1124-30; reference of record), Qi et al. (Cell. 2013 Feb 28;152(5):1173-83; IDS filed 11/14/2019), Luo et al. (Nucleic Acids Res. 2015 Jan 9; 43(1): 674–681; reference of record), Rath et al. (Nucleic Acids Res. 2015 Jan 9; 43(1): 237–246; reference of record), Dietrich et al. (Annu. Rev. Biochem. 2010.79:563-590; reference of record), Baumler et al. (BMC Syst Biol . 2011 Nov 1;5:182; reference of record). 

Lynch 2015 teaches a genetically modified E. coli to produce a metabolic product of interest by controlling metabolic pathways of interest by dynamic metabolic control comprising of a silencing valve and degradation.  Lynch 2015 teaches a genetically modified E. coli  comprising of (i) a controlled CRISPR interference dynamically controlling levels of key metabolic enzymes, which reads on a gene expression silencing synthetic metabolic valve silencing expression of a gene encoding an enzyme, and (ii) controlled proteolysis dynamically controlling level of a key enzymatic enzyme, which reads on enzymatic degradation synthetic metabolic valve inducing enzymatic degradation of an enzyme, wherein the one or more enzymes are the same or different between the valves (Abstract BIOT 418).  Lynch 2015 teaches 

Lynch 2016 teaches genetically modifying a microorganism, such as E. coli, to produce a metabolic product of interest by controlling metabolic pathways of interest by dynamic metabolic control (abstract, Figure 2, and page 108-109).  Lynch 2016 teaches a genetically modifying a microorganism by (i) controlled inactivation of key enzymes or (ii) controlled or tunable proteolytic degradation by inducing enzymatic degradation of an enzyme (Figure 2 and page 109).  Lynch 2016 teaches silencing gene expression via CRISPR interference (Figure 2 and pages 107).  Lynch 2016 teaches that dynamic metabolic control allows for decoupling of growth from product formation, enabling higher maximal yield of a metabolic product of interest (page 108).  Lynch 2016 teaches a modified strain of E. coli engineered to produce high-levels of 3-hydroxypropionate (3-HP), through the metabolic precursor malonyl-CoA, using a two stage fermentation process and a metabolic valve relying on a temperature sensitive essential enzyme (page 109, right column, 1st and 2nd paragraphs).  Lynch 2016 teaches in Fig.2  engineering essential competitive metabolic pathways comprising:  static rebalancing involves optimizing heterologous pathway expression while tuning or repressing the levels of key competitive essential enzymes; controlled repression can be accomplished with RNAi and CRISPRi; transistors involve the induction of enzymes to consume key essential metabolites resulting in the redirection of fluxes;  dynamic Control can be engineered through either toggle switches or metabolic valves; toggle switches enable controlled and dynamic repression of competitive essential enzymes or pathways; and metabolic valves entail controlled proteolytic degradation or inducible inactivation of essential enzymes. Lynch 2016 teaches that metabolic valves, relying on controlled proteolysis, have also been recently implemented to improve product fluxes where Brockman et al. improved microbial metabolism toward the production of glucaric acid utilizing controlled degradation of the essential glycolytic enzyme phosphofructokinase, encoded by the pfkA gene of E. coli.  Lynch 2016 teaches that this approach involved tagging the enzyme with a C-terminal tag, which targeted the enzyme for proteolysis by the clpXP protease only in the 

Dietrich et al. teach methods for screening a plurality of genetically modified microorganisms for selection of genetically modified microorganism that produce desired products and/or high-value small molecules including development of high-throughput colorimetric and fluorescent plate-base screens using E. coli and/or Saccharomyces cerevisiae as model prokaryotic and eukaryotic hosts, and growth-coupled screening techniques, enabling inconspicuous small-molecule detection.  See entire publication and abstract especially 4. THE SCREENING AND SELECTION LADDER section, Figs. 1-5, and pages 569-579.

Baumler et al. teach the metabolic networks of E. coli, evaluated 76,990 ORFs and genes encoding metabolic enzymes and transporters, and generation of E. coli pan-genome-scale metabolic model (iEco1712_pan) consisting of all metabolic genes and reactions from 16 E. coli genomes, which represents a new framework to rapidly generate additional E. coli strain/lineage-specific GEMs consisting of > 1,200 genes and >2,000 metabolic reactions.  See entire publication and abstract especially Methods section, Discussion section, Tables 1-9, Figs. 1-7, and pages 2-13.

US20120329110 teaches the E.coli ldhA gene encoding lactate dehydrogenase and recombinant E.coli having a deletion and/or knock out of the ldhA gene (see entire publication and claims especially claims 1-15 and paragraphs [0017]- [0034] and [0088]- [0102].

McGinness et al. teach engineering controllable technique protein degradation and that in E. coli the adaptor SspB tethers ssrA-tagged substrates to the ClpXP protease causing a
modest increase in their rate of degradation.  McGinness et al. teach. to engineer controlled degradation we have designed a series of modified ssrA tags that have weakened interactions with ClpXP, and when SspB is present ClpXP degrades purified substrates bearing these engineered peptide tags 100-fold more efficiently.  McGinness et al. teach that substrates bearing these tags are stable in the absence of SspB in vivo but are rapidly degraded upon SspB 

Lee et al. teach aerobic production of alanine by Escherichia Coli aceF ldhA mutants expressing the Bacillus Sphaericus alaD gene where fermentations included an oxygenated growth phase followed by an oxygen-limited alanine production phase. Lee et al. teach the lowest value for the mass transfer coefficient ( k(L)a) studied during the production phase yielded the greatest alanine where with feeding of glucose and NH(4)Cl, 32 g/l alanine accumulated in 27 h with a yield of 0.63 g alanine generated per gram glucose consumed.  See entire publication and abstract especially Materials and methods section, Results section, and pages 57-60.

Kim et al. teach the Escherichia coli alaE gene encoding the L-alanine exporter AlaE, characterization of the L-alanine exporter AlaE, and its role in protecting cells from a toxic-level accumulation of L-alanine and its derivatives (see entire publication and abstract especially Results section and pages 635-639).

Wang et al. teach improvement of NADPH bioavailability in Escherichia coli by replacing NAD+ -dependent glyceraldehyde-3-phosphate dehydrogenase GapA with NADP+ -dependent GapB from Bacillus subtilis and addition of NAD kinase (see Materials and methods section, Results and discussion section, Figs. 1-4, and pages 1454-1458).

Soma et al. teach metabolic flux redirection from a central metabolic pathway toward a synthetic pathway using a metabolic toggle switch where Escherichia coli was genetically modified to have a deletion of the gltA gene encoding citrate synthase.  Soma et al. teach that citrate synthase is a pace-making enzyme in the TCA cycle as the entry reaction for the TCA cycle and is important for bacterial growth.  Soma et al. teach that for the efficient redirection of excess carbon flux, the deletion of competing pathway would be important in addition to the 

Vick et al. teach the E.coli enoyl-acyl carrier protein reductase (fabI) supports
efficient operation of a functional reversal of the β-oxidation cycle (see entire publication and abstract especially Results section, Tables 1-3, Figs. 1-5, and pages 1410-1414). 

Jan et al. teach the E.coli transhydrogenase (udhA) and engineered E.coli having a deletion of the udhA gene had an increase in product yield compared to control strain (see entire publication and abstract especially Materials and Methods section, Results section, Figs. 1-2, Table 1, and pages 1125-1129).

Qi et al. teach methodologies and mechanisms for CRISRPR interference (CRISPRi) which can efficiently repress expression of targeted genes in Escherichia coli, with no detectable off-target effects, where CRISPRi can be used to repress multiple target genes simultaneously, and its effects are reversible (see entire publication and abstract especially Results section, Figs. 1-6, and pages 1174-1180).

Luo et al. teach methodologies and mechanisms for CRISRPR interference using the native E. coli CASCADE system (see entire publication and abstract especially MATERIALS AND METHODS section and pages 675-678).

Rath et al. teach efficient programmable gene silencing by Cascade where the CRISPR-associated DNA-binding Cascade complex can be used for efficient, long-lasting and programmable gene silencing, and when Cascade is targeted to a promoter sequence the transcription of the downstream gene is inhibited, resulting in dramatically reduced expression (see entire publication and abstract especially MATERIALS AND METHODS section, RESULTS section, Figs. 1-5, and pages 238-243).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify and/or combine the references to arrive at 
In view of the reference teachings it would have been obvious to produce a subset of statistically differentiated strains in the step of measuring product level and further evaluate the 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this in order to a simple and efficient method of screening a plurality of genetically modified microorganisms for selection of a production genetically modified microorganism using genetically modified E. coli strains where growth is slowed or stopped and alanine production is enhanced.  One of ordinary skill in the art at the time the invention was made would have a reasonable expectation of success because genetically modifying E. coli strains to produce a desired product including alanine are known in the art as shown by the reference teachings.  Hence, the claimed invention as a whole is prima facie obvious.



Double Patenting
11.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

12.	Claim 107-126 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10662426 (05/26/2020; reference of record) in view of  Lynch (Lynch 2015. Standardized two-stage bioprocess development using synthetic metabolic valves and dynamic metabolic control”, Abstract of Papers: ACS National Meeting & Exposition; 249th National Meeting and Exposition of the American-Chemical-Society (ACS), Vol: 249, page BIOT418.  March 22-26, 2015; IDS filed 11/14/2019), Lynch (Lynch 2016. Into new territory: improved microbial synthesis through engineering of the essential metabolic network.  Curr Opin Biotechnol. 2016 Apr;38:106-11.  Epub 2016 Feb 10; reference of record), US20120329110 (12/27/2012; reference of record), McGinness et al. (Molecular Cell 22, 701–707, June 9, 2006; IDS filed 11/14/2019), Lee et al. (Appl Microbiol Biotechnol. 2004 Jul;65(1):56-60; reference of record), Kim et al. (Microbiologyopen. 2015 Aug; 4(4): 632–643; reference of record), Wang et al. (J Ind Microbiol Biotechnol. 2013 Dec;40(12):1449-60; reference of record), Soma et al.  (Metab Eng. 2014 May;23:175-84; IDS filed 11/14/2019), Vick et al. (Appl Environ Microbiol. 2015 Feb; 81(4): 1406–1416; reference of record), Jan et al. (Biotechnol Prog. Sep-Oct 2013;29(5):1124-30; reference of record), Qi et al. (Cell. 2013 Feb 28;152(5):1173-83; IDS filed 11/14/2019), Luo et al. (Nucleic Acids Res. 2015 Jan 9; 43(1): 674–681; reference of record), Rath et al. (Nucleic Acids Res. 2015 Jan 9; 43(1): 237–246; reference of record), Dietrich et al. (Annu. Rev. Biochem. 2010.79:563-590; reference of record), Baumler et al. (BMC Syst Biol . 2011 Nov 1;5:182; reference of record).  Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons.  

The claims and/or the specification of the patent teach a bioprocess comprising: 

The teachings of the references have been stated above.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify and/or combine the references to arrive at the claimed invention by genetically modifying the E.coli of the patent to make a plurality of about 50-500 individual E coli strains that comprise a chromosomal gene deletion of the ldhA gene encoding lactate dehydrogenase of US20120329110 and the clpXP protease specificity enhancing factor sspB of McGinness et al., comprise the Bacillus Sphaericus NADPH-dependent alanine dehydrogenase of Lee et al. or any of the genes encoding metabolic enzymes and transporters of Baumler et al., comprise the NADP+ -dependent GapB from Bacillus subtilis and NAD kinase as taught by Wang et al., comprise citrate synthase (gltA) of Soma et al. as the silenceable enzyme of the silencing synthetic metabolic valve, comprise modified enoyl-acyl 


13.	Claim 107-126 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 12-15 and 18 of copending application Serial No. 16448292 in view of Lynch (Lynch 2015. Standardized two-stage bioprocess development using synthetic metabolic valves and dynamic metabolic control”, Abstract of Papers: ACS National Meeting & Exposition; 249th National Meeting and Exposition of the American-Chemical-Society (ACS), Vol: 249, page BIOT418.  March 22-26, 2015; IDS filed 11/14/2019), Lynch (Lynch 2016. Into new territory: improved microbial synthesis through engineering of the essential metabolic network.  Curr Opin Biotechnol. 2016 Apr;38:106-11.  Epub 2016 Feb 10; 

The claims and/or the specification of the copending application teach a multi-stage fermentation bioprocess for producing a pyruvate product from a genetically modified microorganism including E. coli, comprising: (a) growing a genetically modified microorganism, the genetically modified microorganism comprising a combination of at least one of: i. a gene expression-silencing synthetic metabolic valve characterized by silencing gene expression of one or more genes encoding one or more enzymes; ii. an enzymatic degradation synthetic metabolic valve characterized by inducing enzymatic degradation of one or more enzymes; and iii. a chromosomal deletion, wherein the enzymes of the enzymatic degradation synthetic metabolic valve are selected from the group consisting of: citrate synthase (gltA), pyruvate dehydrogenase (lpd), and glucose- 6-phosphate dehydrogenase (zw]), pyruvate kinase A (pykA) and pyruvate kinase F (pykE); wherein the enzymes of the gene expression-silencing synthetic metabolic valve are selected from the group consisting of: citrate synthase (gltA), pyruvate dehydrogenase (lpd), and glucose-6-phosphate dehydrogenase (zwft).

The teachings of the references have been stated above.

Therefore, it would have been obvious to one of ordinary skill in the art before the 
This is a provisional obviousness-type double patenting rejection because the conflicting 


14.	Claim 107-126 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 59-76 of copending application Serial No. 16849441 in view of Lynch (Lynch 2015. Standardized two-stage bioprocess development using synthetic metabolic valves and dynamic metabolic control”, Abstract of Papers: ACS National Meeting & Exposition; 249th National Meeting and Exposition of the American-Chemical-Society (ACS), Vol: 249, page BIOT418.  March 22-26, 2015; IDS filed 11/14/2019), Lynch (Lynch 2016. Into new territory: improved microbial synthesis through engineering of the essential metabolic network.  Curr Opin Biotechnol. 2016 Apr;38:106-11.  Epub 2016 Feb 10; reference of record), US20120329110 (12/27/2012; reference of record), McGinness et al. (Molecular Cell 22, 701–707, June 9, 2006; IDS filed 11/14/2019), Lee et al. (Appl Microbiol Biotechnol. 2004 Jul;65(1):56-60; reference of record), Kim et al. (Microbiologyopen. 2015 Aug; 4(4): 632–643; reference of record), Wang et al. (J Ind Microbiol Biotechnol. 2013 Dec;40(12):1449-60; reference of record), Soma et al.  (Metab Eng. 2014 May;23:175-84; IDS filed 11/14/2019), Vick et al. (Appl Environ Microbiol. 2015 Feb; 81(4): 1406–1416; reference of record), Jan et al. (Biotechnol Prog. Sep-Oct 2013;29(5):1124-30; reference of record), Qi et al. (Cell. 2013 Feb 28;152(5):1173-83; IDS filed 11/14/2019), Luo et al. (Nucleic Acids Res. 2015 Jan 9; 43(1): 674–681; reference of record), Rath et al. (Nucleic Acids Res. 2015 Jan 9; 43(1): 237–246; reference of record, Dietrich et al. (Annu. Rev. Biochem. 2010.79:563-590; reference of record), Baumler et al. (BMC Syst Biol . 2011 Nov 1;5:182; reference of record).  Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons.  

The claims and/or the specification of the copending application teach a bioprocess for production of a product from a genetically modified microorganism including E.coli, the bioprocess comprising: providing a genetically modified microorganism that may express a heterologous enzyme of a product production pathway and also comprises a synthetic metabolic valve, wherein the synthetic metabolic valve is characterized by: (i) controlled transcriptional gene silencing of a gene encoding a first enzyme, or (ii) controlled proteolysis of a second 

The teachings of the references have been stated above.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify and/or combine the references to arrive at the claimed invention by genetically modifying the E.coli of the copending application to make a plurality of about 50-500 individual E coli strains that comprise a chromosomal gene deletion of the ldhA gene encoding lactate dehydrogenase of US20120329110 and the clpXP protease specificity enhancing factor sspB of McGinness et al., comprise the Bacillus Sphaericus NADPH-dependent alanine dehydrogenase of Lee et al. or any of the genes encoding metabolic enzymes and transporters of Baumler et al., comprise the NADP+ -dependent GapB from Bacillus subtilis and NAD kinase as taught by Wang et al., comprise citrate synthase (gltA) of Soma et al. as the silenceable enzyme of the silencing synthetic metabolic valve, comprise modified enoyl-acyl carrier protein reductase (fabI) of Vick et al. and modified transhydrogenase (udhA) of Jan et al. having engineered peptide tags at their N-terminal or C-terminal end taught by McGinness et al. as the proteolyzable enzymes of the synthetic metabolic valve wherein each of the plurality of genetically modified E. coli strains is distinct therein by one or more of the 
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.


15.	Claim 107-126 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 59-69 of copending application Serial No. 16849455 in view of Lynch (Lynch 2015. Standardized two-stage bioprocess development using synthetic metabolic valves and dynamic metabolic control”, Abstract of Papers: ACS National Meeting & Exposition; 249th National Meeting and Exposition of the American-Chemical-Society (ACS), Vol: 249, page BIOT418.  March 22-26, 2015; IDS filed 11/14/2019), Lynch (Lynch 2016. Into new territory: improved microbial synthesis through engineering of the essential metabolic network.  Curr Opin Biotechnol. 2016 Apr;38:106-11.  Epub 2016 Feb 10; reference of record), US20120329110 (12/27/2012; reference of record), McGinness et al. (Molecular Cell 22, 701–707, June 9, 2006; IDS filed 11/14/2019), Lee et al. (Appl Microbiol 

The claims and/or the specification of the copending application teach a genetically modified microorganism including E. coli comprising: a production pathway comprising at least one enzyme for the production of an isoprenoid product, and at least one synthetic metabolic valve characterized by both (i) silencing of gene expression of a gene encoding a first enzyme essential for growth of the genetically modified microorganism and (ii) proteolysis of a second enzyme essential for growth of the genetically modified microorganism, wherein depletion of the limiting nutrient from a growth media in which the GMO is growing will inducing a stationary or non-dividing cellular state; and wherein the synthetic metabolic valve of the microorganism may be conditionally triggered.

The teachings of the references have been stated above.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify and/or combine the references to arrive at the claimed invention by genetically modifying the E.coli of the copending application to make a plurality of about 50-500 individual E coli strains that comprise a chromosomal gene deletion of the ldhA gene encoding lactate dehydrogenase of US20120329110 and the clpXP protease specificity enhancing factor sspB of McGinness et al., comprise the Bacillus Sphaericus NADPH-dependent alanine dehydrogenase of Lee et al. or any of the genes encoding metabolic 
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.



Conclusion



17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christian L Fronda whose telephone number is (571)272-0929.  The examiner can normally be reached Monday-Thursday and alternate Fridays between 9:00AM - 5:00PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Mondesi can be reached on (408)918-7584.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

/CHRISTIAN L FRONDA/Primary Examiner, Art Unit 1652